Citation Nr: 0604921	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-31 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of 
jungle rot of both legs, current rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  His military records show that he served in 
the Republic of Vietnam with the United States Marine Corps 
and was decorated with the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Columbia, South Carolina, Regional Office of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to an increased evaluation 
greater than 10 percent for residuals of jungle rot of both 
legs.  During the course of the appeal, the Board remanded 
the case in February 2000 and November 2000 to the Columbia, 
South Carolina, VA Regional Office for additional evidentiary 
and procedural development.  The veteran relocated to New 
Jersey, and his claims file was transferred to the Newark, 
New Jersey, VA Regional Office (RO).  Following the 
development ordered by the Board, the RO confirmed and 
continued the 10 percent evaluation assigned for the 
veteran's service-connected residuals of jungle rot, both 
legs, in a rating decision dated in September 2005.  The case 
was returned to the Board in December 2005 and the veteran 
now continues his appeal.

In addition to residuals of jungle rot, both legs, the 
veteran is also presently service-connected for post-
traumatic stress disorder (rated 100 percent disabling), 
dermatitis of the groin (rated noncompensably disabling), and 
scars and warts of both hands (rated noncompensably 
disabling).


FINDINGS OF FACT

The veteran's residuals of jungle rot affects both anterior 
shins and is currently manifested by non-extensive lesions 
affecting 2 percent of the total body surface and flat, 
hyperpigmented, superficial scars, with occasional itching.  
The lesions and scars are not markedly disfiguring and the 
skin disorder does not require systemic therapy. 
CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of jungle rot, both legs, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for a rating increase for residuals of 
jungle rot, both legs, was received in April 1997.  He was 
notified of the provisions of the VCAA as it applied to this 
claim in correspondence dated in September 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records, Social Security Administration 
records, and all relevant private VA treatment records 
showing the current state of his skin disorder have been 
obtained and associated with the evidence.  In addition, a VA 
dermatological examination was conducted in April 2005.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

Factual Background and Analysis

The history of the veteran's claim shows that service 
connection was awarded for residuals of jungle rot, both 
legs, by rating decision of November 1977.  The current 
appeal stem from the veteran's claim for a rating increase in 
excess of 10 percent for this skin disorder that was filed 
with VA in 1997.  This 10 percent rating has been in 
continuous effect since May 1983.  As his entitlement to 
compensation for residuals of jungle rot, both legs, has 
already been established, and an increased disability rating 
is the sole matter at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the disability at issue.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

During a June 2000 VA dermatology examination, in the right 
upper inner thigh, there was a scaly area 2-cm by 3-cm in 
diameter with some central clearing.  On the shins, 
bilaterally, there were 3-cm areas of scarring and thinning 
of the skin with hyperpigmentation.  The web spaces were 
scaly in both feet as were the moccasin areas. The lesions on 
the lower legs wept occasionally a very small amount of clear 
fluid, although there was no weeping at the time of the 
examination.  The lesions were said to be pruritic during the 
summer.  The lesions were noticeable but not disfiguring.  At 
times, the skin was said to be flaky, but that was not noted 
during the examination.  There were no systemic or nervous 
manifestations, and the lesions were not repugnant.  
Photographs of the legs showed hyperpigmented areas.

VA outpatient treatment records include a September 2003 
report that the veteran had no significant skin lesions.  A 
November 2003 report noted that no rash was observed.  During 
a December 2004 VA outpatient physical examination, no skin 
lesions were noted on the lower extremities.   

The veteran underwent a VA medical examination in October 
2004.  Regarding his skin problems, he indicated that wet 
weather and summer weather caused irritation and itching.  He 
used a topical ointment and a steroid-based ointment when the 
problems occurred.  The condition was intermittent and not 
progressive.  Physical examination of the lower extremities 
revealed hyperpigmented skin from past lesions..  The lesions 
were flat and not raised.  In the left anterior leg, the 
hyperpigmented measured 7-inches in length and 2-inches in 
width.  In the right anterior leg, the hyperpigmented 
measured 6-inches in length and 1-inch in width.  The areas 
were not red, and no active lesions were noted. The skin was 
not adherent to the underlying structure and there was no 
tissue loss.  It affected about 2 percent of the body and was 
in a covered part of the body.  The diagnosis  was eczematous 
dermatitis.  The examiner found no functional impairment 
caused by the skin disorder.    

The evidence pertinent to the appeal shows that the veteran 
was scheduled to be examined by the chief of dermatology of 
the East Orange, New Jersey, VA Medical Center in April 2005.  
The report of this dermatological examination shows that the 
veteran failed to appear despite having been given notice of 
the examination date and the consequences that might result 
if he did not appear for it.  The notice was issued in March 
2005 and sent to his last known address of record.  
Therefore, the Board will now adjudicate the appeal on the 
available evidence of record.  38 C.F.R. § 3.655 (2005). 

The chief of dermatology of the East Orange, New Jersey, VA 
Medical Center had reviewed the veteran's pertinent medical 
history contained within his claims file in April 2005, prior 
to conducting his assessment.  The evidence included color 
photographs of the veteran's affected lower extremities.  
According to the reviewing physician, the veteran's residuals 
of jungle rot, both legs, were diagnosed as lichen chronicus 
simplex, which was a form of eczematous dermatitis.  The 
records demonstrated that this skin disorder was located on 
both anterior shins and manifested by non-extensive lesions 
affecting 2 percent of the total body surface and flat, 
hyperpigmented, superficial scars, with itching that occurred 
occasionally during summer months and wet weather and that 
responded to treatment with corticosteroids.  No systemic 
therapy was required to treat the dermatological condition.  
There was mild scaling but no crusting or exudation 
associated with the skin disorder.  The lesions were 
described as noticeable but not exceptionally repugnant or 
significantly disfiguring and they were located on non-
exposed parts of the veteran's body.  No ulcerations or 
systemic or nervous manifestations were associated with the 
service-connected skin disorder.  The superficial scars were 
attributed to repeated excoriation of the lichen chronicus 
simplex, but were not painful and did not produce any 
limitation of motion of the lower extremities.  The total 
area affected by the scars was not greater than 20 square 
inches.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The veteran's service-connected residuals of jungle rot, both 
legs, are rated as analogous to eczema under the provisions 
of Diagnostic Code 7806 of 38 C.F.R. § 4.118.  During the 
course of this appeal, the criteria of Diagnostic Code 7806 
were revised.  These revisions took effect on August 30, 
2002.  The Board must therefore consider the applicability of 
both versions of Diagnostic Code 7806.  However, a rating 
based on the criteria of the older version of Diagnostic Code 
7806 cannot be made effective beyond August 29, 2002; 
conversely, a rating based on the criteria of the newer 
version of Diagnostic Code 7806 cannot be made effective 
prior to August 30, 2002.  See DeSousa v. Gober, 10 Vet. App. 
461 (1997).

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 provided for the assignment of a noncompensable 
evaluation for eczema or analogous skin disorder 
characterized by slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  
Assignment of a 10 percent evaluation was warranted for 
eczema or analogous skin disorder characterized by 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  Assignment of a 30 percent 
evaluation was warranted for eczema or analogous skin 
disorder characterized by constant exudation or itching, 
extensive lesions, or marked disfigurement.  Assignment of a 
50 percent evaluation was warranted for eczema or analogous 
skin disorder characterized by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant features.

Applying the facts of the case to the aforementioned pre-
August 30, 2002 rating criteria, the Board finds that the 
veteran's skin disorder is not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement that would warrant the assignment of a 30 
percent evaluation.  His itching is occasional and seasonal 
in nature, primarily occurring during summer weather and wet 
weather.  The lesions are not extensive as they only affect 2 
percent of his total body area and the VA examiner determined 
that neither the lesions nor the scars associated with the 
skin disorder are markedly disfiguring.  Therefore, the 
veteran's claim for a rating increase in excess of 10 percent 
for residuals of jungle rot of both legs must be denied as 
the manifestations of this skin disorder fail to meet the 
criteria for a 30 percent evaluation under the older version 
of 38 C.F.R. § 4.118, Diagnostic Code 7806.

As of August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806, provides for the assignment of a noncompensable 
evaluation for eczema, dermatitis, or analogous skin disorder 
characterized by less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period.  

Assignment of a 10 percent evaluation was warranted for 
eczema, dermatitis, or analogous skin disorder characterized 
by at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

Assignment of a 30 percent evaluation was warranted for 
eczema, dermatitis, or analogous skin disorder characterized 
by 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.

Assignment of a 60 percent evaluation was warranted for 
eczema, dermatitis, or analogous skin disorder characterized 
by more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Applying the evidence to the criteria of the revised version 
of Diagnostic Code 7806, the Board concludes that the 
veteran's service-connected skin disorder is not manifested 
by disabling symptoms that meet the criteria for a 30 percent 
evaluation.  The residuals of jungle rot of both legs are not 
manifested by topical skin symptoms that affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or which require systemic therapy.  
Therefore, the veteran's claim for a rating increase in 
excess of 10 percent for residuals of jungle rot of both legs 
must be denied as the manifestations of this skin disorder 
fail to meet the criteria for a 30 percent evaluation under 
the revised version of 38 C.F.R. § 4.118, Diagnostic Code 
7806.  Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for an increased evaluation greater than 10 percent 
for residuals of jungle rot of both legs is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


